f 25 (dissenting) — Lindsey Crumpton was convicted of five counts of first degree rape and one count of residential burglary in 1993. Crumpton petitioned the court in 2001 for postconviction deoxyribonucleic acid (DNA) testing on the victim’s rape kit and various items recovered from the scene. The majority holds that a trial court should presume favorable test results in deciding whether to grant a motion for postconviction DNA testing under RCW 10.73-.170. Majority at 260. However, the statute contains no such presumption. The substantive portion of RCW 10.73.170 provides that a court shall grant a petitioner’s motion for postconviction DNA testing if, in addition to satisfying the procedural requirements, “the convicted person has shown the likelihood that the DNA evidence would demonstrate innocence on a more probable than not basis.” RCW 10.73.170(3).
Stephens, J.
*265¶26 As applied to a single perpetrator rape case, the absence of a favorable presumption in the statute is critical. The proper focus of the statutory test is whether the petitioner has shown his innocence on a more probable than not basis, and a favorable presumption in a single perpetrator rape case essentially eliminates that onerous standard. The legislative history behind Washington’s postconviction DNA testing statute does not support applying such a presumption. Further, the cases on which the majority relies are distinguishable from the case before us. For these reasons, I respectfully dissent.
ANALYSIS

A Favorable Presumption Does Not Further the Legislative Intent behind the Statute

¶27 While Washington’s postconviction DNA testing statute was promulgated in 2000, the current version of the statute reflects amendments proposed in 2004 and enacted in 2005. As it pertains to the substantive portion of the statute, “the substitute bill changes the standard for granting a motion for post-conviction DNA testing to a more probable than not likelihood that the DNA evidence would demonstrate innocence.” H.B. Rep. on H.B. 2872, at 3, 58th Leg., Reg. Sess. (Wash. 2004), http://apps.leg.wa.gov/ documents/billdocs/2003-04/Pdf/Bill %20Reports/House/2872 .HBR.pdf. In doing so, the legislature sought to balance society’s interest in justice with its interest in finality. It recognized the need to “ensure that a process remains in place for cases where DNA tests could provide evidence of a person’s innocence” and the countervailing need for finality in matters that have already been properly decided by a jury. Id. The balance it struck places a high burden on obtaining postconviction DNA testing, a standard we have described as “onerous.” State v. Riofta, 166 Wn.2d 358, 367, 209 P.3d 467 (2009). As the legislature explained, “By *266keeping the high ‘proof of innocence’ standard in the bill, the number of requests will remain low and testing will only be ordered in cases where there is a credible showing that it likely could benefit an innocent person.” H.B. Rep. on H.B. 2872, at 3. Thus, it is evident that the legislature intended to create an avenue, not a freeway, for postconviction DNA testing.
¶28 This interpretation is consistent with the driving force behind the statute’s reboot in 2005. Under the Innocence Protection Act, 18 U.S.C. § 3600, federal funding was available “to help states clean out the backlog of postconviction DNA testing and evidence.” H.B. Rep. on H.B. 1014, at 3, 59th Leg., Reg. Sess. (Wash. 2005), http://apps.leg.wa.gov/ documents/billdocs/2005-06/Pdf/Bill%20Reports/House /1014.HBR.pdf. Our legislature acknowledged the need to conform the Washington statute to this newly enacted legislation, and the bill report to H.B. 1014 proclaimed that the Washington bill met the federal standard. Id. The majority recognizes this. Majority at 258.
¶29 Importantly, the federal postconviction DNA testing statute, 18 U.S.C. § 3600(a), provides no favorable presumption. “Under the federal statute, an inmate can obtain postconviction DNA testing by showing, inter alia, that the testing ‘may produce new material evidence’ that would ‘support [a] theory’ of innocence and ‘raise a reasonable probability that the applicant did not commit the offense.’ ” Riofta, 166 Wn.2d at 368 (alteration in original) (quoting 18 U.S.C. § 3600(a)(6), (8)(A), (B)). As is the case with the Washington statute, the burden under the federal statute is heavy. A petitioner who has already been convicted does not enjoy the same liberties as existed prior to trial; the “ ‘presumption of innocence disappears.’ ” Dist. Att’y’s Office v. Osborne, 557 U.S. 52, 68-69, 129 S. Ct. 2308, 174 L. Ed. 2d 38 (2009) (quoting Herrera v. Collins, 506 U.S. 390, 399, 113 S. Ct. 853, 122 L. Ed. 2d 203 (1993)). The federal statute similarly strikes a balance between the “unique power of DNA testing” to exonerate wrongly convicted individuals and “important governmental interests,” such as finality, *267integrity, and minimizing costs. Id. at 84-85 (Alito, J., concurring). In order to obtain postconviction DNA testing, the petitioner must present a theory of innocence and not simply contend, “ 1 didn’t do it’ “[s]uch a bare allegation hardly meets the rigorous standard” set forth in 18 U.S.C. § 3600(a)(6). United States v. Boose, 498 F. Supp. 2d 887, 892 (N.D. Miss. 2007).
¶30 Logically, if the presumption of innocence disappears once an individual has been convicted after a fair trial, the concern for finality weighs heavily against applying a presumption that favors the defendant. The majority acknowledges that a favorable presumption essentially assures postconviction DNA testing in a single perpetrator rape case. Majority at 263 (“If there is only one rapist, DNA evidence that does not match the convicted individual is extremely persuasive of that person’s innocence.”). What then becomes of the balance the legislature struck in RCW 10.73.170? The legislature certainly could have enacted a law requiring postconviction DNA testing in every case that involves physical evidence that had not been tested at trial. Instead it passed a less encompassing statute, opening the door to such testing only when the petitioner shows “the likelihood that the DNA evidence would demonstrate innocence on a more probable than not basis.” RCW 10.73-.170(3). And, it vested discretion in the trial court to consider the evidence at trial in conjunction with any new evidence and the possibility of favorable DNA results. As the Court of Appeals recognized, conclusively applying a favorable presumption practically eliminates the trial court’s discretion in a single perpetrator rape case. State v. Crumpton, 172 Wn. App. 408, 419 n.9, 421, 289 P.3d 766 (2012).
¶31 The majority’s reading of RCW 10.73.170 seems to reflect more the questions a trial court will naturally ponder than the requirements of the statute. It stands to reason that a trial court will ask, “If this test result were to show none of the petitioner’s DNA, is he likely innocent?” *268But, the court must also consider the two other possibilities — results that are inconclusive or results that confirm the petitioner’s guilt. The cognitive process a court will engage in does not obviate the statutory burden on a petitioner to prove the likelihood that new DNA evidence will demonstrate innocence on a more probable than not basis.
¶32 As mentioned above, a mere “ T didn’t do it’ ” assertion cannot satisfy the onerous standard for postconviction DNA testing. Boose, 498 F. Supp. 2d at 892. Here, Crumpton does not advance any new theory of defense. Rather, he centers his motion on the contention that because this is a single perpetrator rape case, his innocence is established if his DNA is not found on the rape kit. Clerk’s Papers at 28, 34, 35. While the majority proclaims that “the defendant must show the link between the evidence and the possibility it would show innocence just like in all other cases before the court on such a motion,” majority at 263, Crumpton has not shown any link between DNA testing and his innocence. His petition rests on nothing more than the bare fact that this is a single perpetrator rape case. The effect of the majority’s presumption is to satisfy Crumpton’s evidentiary burden when the evidence itself does not. The majority’s imposition of a presumption shifts the focus of the statute away from whether the petitioner has shown innocence on a more probable than not basis. The effect, at least in single perpetrator rape cases, is to create a revolving door for individuals already convicted beyond a reasonable doubt to postpone finality and burden the system with requests for DNA testing solely on the ground that new DNA technology now exists.

The Cases Cited by the Majority Are Distinguishable

¶33 While the majority believes its holding is dictated by Riofta, 166 Wn.2d 358, and State v. Thompson, 173 Wn.2d 865, 271 P.3d 204 (2012), those cases are distinguishable. In *269Riofta, we were concerned with the Court of Appeals holding that a petitioner must “demonstrate his innocence on the basis of the test results alone” 166 Wn.2d at 367. At issue was whether RCW 10.73.170 allows a court to consider DNA evidence in conjunction with the evidence presented at trial to determine if the petitioner has established “innocen [ce] on a more probable than not basis.” Id. at 367-68.8 In resolving that issue, we described the evidence as “favorable DNA test results.” Id. at 369. Contrary to the majority’s belief, we never considered whether a favorable presumption should be read into the language of RCW 10.73.170(3), nor does our analysis imply that it should. Nothing in Riofta supports a reading of the statute that would allow the petitioner in a case such as this to rest on the presumption of favorable test results alone.
¶34 Further, the majority contends that the present case is factually analogous to Thompson, where the court “found that even in the context of all the strong evidence of guilt, DNA testing should be granted because if the DNA did not match, the convicted individual was most likely innocent.” Majority at 261.9 I disagree.
¶35 In Thompson, we overturned the trial court’s dismissal of the petitioner’s motion for postconviction DNA testing, holding that “[i]f DNA test results should conclu*270sively exclude Thompson as the source of the collected semen, it is more probable than not that his innocence would be established, particularly in light of the weakness of the victim’s identification of Thompson as her attacker.” 173 Wn.2d at 875 (emphasis added). Although police officers witnessed Thompson pushing the victim out of the hotel room where the rape allegedly occurred, this evidence of his guilt was undermined by the victim’s inconsistent testimony and the lack of corroborating physical evidence. The victim testified that she lost consciousness numerous times, “did not remember what occurred between the final time she lost consciousness and her awakening at the hospital,” had “no memory of talking to or seeing anyone at the hotel” at which the rape occurred, and did not remember speaking to the police at the hospital. Id. at 867-68. The doctor who examined the victim testified that “he would expect the rapist to have sustained injuries to his hands,” yet Thompson’s fists showed no “signs that he administered a beating on the night of his arrest.” Id. at 868-69. And, the victim “indicated to an investigator for the defendant that the rapist might have had blonde hair, did not have facial hair, and was between 5'7" and 5'3" tall.... Thompson has black hair, is 6' 3" tall, and had a moustache at the time of his arrest.” Id. Given the victim’s weak identification, there was a substantial likelihood that DNA evidence would demonstrate the defendant’s innocence on a more probable than not basis.
¶36 The facts before us are not nearly as precarious as those in Thompson. Here, Crumpton admitted to being in the victim’s house. He was found running a half-mile away from the victim’s house within minutes after the incident, carrying a number of the victim’s possessions, including a blood-stained blanket or pillowcase matching the victim’s bedding. 172 Wn. App. at 411-12. Further, the victim’s description of her attacker was consistent with Crumpton’s physical features. Id. at 411. In light of the strong evidence of Crumpton’s guilt, RCW 10.73.170 requires Crumpton to *271establish a theory of innocence in order for his motion for postconviction DNA testing to be granted.
CONCLUSION
¶37 Crumpton’s motion for postconviction DNA testing should be denied because he has not met his statutory burden (i.e., showing that DNA evidence would demonstrate his innocence on a more probable than not basis). The legislative intent behind Washington’s postconviction DNA testing statute does not support reading a favorable presumption into the language of RCW 10.73.170. Nor does our precedent require this result.
¶38 The majority’s presumption will require DNA testing in every single perpetrator rape case in which a convicted defendant asserts his or her innocence and shows DNA technology has improved. Courts will likely see individuals convicted of crimes committed 20-plus years ago petitioning for postconviction DNA testing because DNA testing was not available at the time of their original trial or was less reliable than it is now. And, 20 years hence, a favorable presumption will similarly require new DNA testing because the accuracy of the testing will certainly improve. We should leave the focus of the statute where it was intended to be. Rather than reading a favorable presumption into the language of RCW 10.73.170, we should require the petitioner to show what the statute’s plain language demands — a “likelihood that the DNA evidence would demonstrate innocence on a more probable than not basis.” RCW 10.73.170(3).
Madsen, C.J., and Owens, J., concur with Stephens, J.

 The Riofta dissent further confirms that a favorable presumption was not at issue in that court’s discussion. In his concurrence in dissent, Justice Chambers proposed a revised version of the statute to the legislature:
[I]f the legislature would like to clarify its meaning in the wake of this opinion it might wish to amend RCW 10.73.170(3) to read:
“The court shall grant a motion requesting DNA testing under this section if... the convicted person has shown the any reasonable likelihood that the DNA evidence would demonstrate innocence on a more probable than not basis."
Riofta, 166 Wn.2d at 379 n.7.


 The majority similarly contends that the present case is factually analogous to State v. Gray, 151 Wn. App. 762, 215 P.3d 961 (2009). While I concede the cases are factually analogous, Gray was a Court of Appeals case that was decided on the same misreading of Riofta that I respectfully take issue with above. Therefore, I find the Gray decision faulty for the same reasons I discuss here.